SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13E-3 RULE 13E-3 TRANSACTION STATEMENT UNDER SECTION 13(E) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1) SUNWAY GLOBAL INC. (Name of the Issuer) SUNWAY GLOBAL INC. (Name of Persons Filing Statement) Common Stock, Par Value $0.0000001 Per Share (Title of Class of Securities) 86800G105 (CUSIP Number of Class of Securities) Liang Deli Chief Executive Officer Sunway Global Inc. Daqing Hi-Tech Industry Development Zone, Daqing, Heilongjiang, People’s Republic of China, 163316 86-10-61779332 with copies to: Marc Ross, Esq. Marcelle Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, NY 10006 212-930-9700 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Persons Filing Statement) This statement is filed in connection with (check the appropriate box): a. o The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. b. o The filing of a registration statement under the Securities Act of 1933. c. o A tender offer. d. x None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies: Check the following box if this is a final amendment reporting the results of the transaction: o CALCULATION OF FILING FEE Transaction Valuation(*) Amount of Filing Fee(**) * Estimated maximum price to be paid in lieu of fractional share interests to persons holding less than one whole share of common stock after the consummation of the reverse stock split. ** In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying 0.0001288 by the sum of the preceding sentence. o Check the box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $0.03 Form or Registration No.: Schedule 13E-3 Filing Party: Sunway Global Inc. Date Filed: July 30, 2014 TABLE OF CONTENTS Page Item 1.
